UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MobileBits Holdings Corporation (Exact name of registrant as specified in charter) Nevada 000-156062 26-3033276 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1990 Main Street, Suite 750 Sarasota, Florida 34236 (Address of Principal Executive Offices) (941) 309-5356 (Issuer Telephone number) Bellmore Corporation 1806 Bellmore Street, Oakhurst, NJ 07755 (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of June 16, 2010, the Company had 21,034,041 shares of common stock outstanding. 2 MobileBits Holdings Corporation FORM 10-Q April 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Control and Procedures 16 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Removed and Reserved 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURE 3 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Financial Statements April 30, 2010 (Unaudited) CONTENTS Page(s) Consolidated Financial Statements: Consolidated Balance Sheets - As of April 30, 2010 and October 31, 2009 5 Consolidated Statements of Operations -For the three and six months ended April 30, 2010 and 2009, and for the period from July 22, 2008 (Inception) to April 30, 2010 6 Consolidated Statements of Cash Flows -For the six months ended April 30, 2010 and 2009 and for the period from July 22, 2008 (Inception) to April 30, 2010 7 Notes to Consolidated Financial Statements 8-13 4 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Balance Sheets (Unaudited) April 30, 2010 October 31, 2009 ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Website and database, net of accumulated amortization of $1,679 and $274, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related party Stock payable - Notes payable - related party - Total current liabilities Stockholders' equity (deficit): Preferred stock, $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 21,034,041 and 34,437,390 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying summary of accounting policies and notes to unaudited consolidated financial statements. 5 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the Three Months Ended April 30, For the Six Months Ended April 30, For the Period from July 22, 2008 (Inception) to April 30, Revenues $ - $ - $ - $ - $ - Consulting Depreciation - - General and administrative Net loss $ ) $ ) $ ) $ ) $ Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying summary of accounting policies and notes to unaudited consolidated financial statements. 6 MobileBits Holdings Corporation (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the Period from For the Six Months Ended July 22, 2008 (Inception) to April 30, 2010 April 30, 2009 April 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation - Amortization - Changes in operating assets and liabilities: Prepaid expenses - ) Accounts payableand accrued liabilities Accounts payableand accrued liabilities - related party Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets ) - ) Net cash used in investing activities ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of loans - related party ) - ) Proceeds from issuance of common stock Proceeds received for stock payable - Advances from related parties - - Net cash provided by financing activities Net increase (decrease) in cash ) ) Cash at beginning of period - Cash at end of period $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during year for : Interest $
